19-3650
     Olabisi v. Garland
                                                                                BIA
                                                                          Loprest, IJ
                                                                        A043 355 830
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 9th day of March, two thousand twenty-two.
 5
 6   PRESENT:
 7            ROSEMARY S. POOLER,
 8            ROBERT D. SACK,
 9            RICHARD C. WESLEY,
10                 Circuit Judges.
11   _____________________________________
12
13   DAVID OLUWADAMILOL OLABISI, AKA
14   OLUDAMOLA OLUBUNMI ONANUGA, AKA
15   NUGA ROBERT SAMUEL, AKA JOSEPH
16   SONNY DARLING, AKA DAVID O.
17   OLAEIS, AKA OLUBUNMI ONANUGA,
18            Petitioner,
19
20                        v.                                  19-3650
21                                                            NAC
22   MERRICK B. GARLAND, UNITED
23   STATES ATTORNEY GENERAL,
24            Respondent.
25   _____________________________________
26
27   FOR PETITIONER:                      Rakhvir Dhanoa, Esq., New York,
28                                        NY.
 1   FOR RESPONDENT:                    Ethan P. Davis, Acting Assistant
 2                                      Attorney General; Cindy S.
 3                                      Ferrier, Assistant Director; Sunah
 4                                      Lee, Trial Attorney, Office of
 5                                      Immigration Litigation, United
 6                                      States Department of Justice,
 7                                      Washington, DC.

 8          UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12          Petitioner    David    Oluwadamilol      Olabisi,   a   native     and

13   citizen of Nigeria, seeks review of an October 10, 2019,

14   decision of the BIA affirming a July 17, 2018, decision of an

15   Immigration Judge (“IJ”) denying his motion to rescind his

16   removal order and reopen removal proceedings.                  In re David

17   Oluwadamilol Olabisi, No. A043 355 830 (B.I.A. Oct. 10, 2019),

18   aff’g No. A043 355 830 (Immig. Ct. N.Y. City July 17, 2018).

19   We assume the parties’ familiarity with the underlying facts

20   and procedural history.

21          We have reviewed the IJ’s decision denying Olabisi’s

22   motion    because    the     BIA    affirmed    that   decision    without

23   opinion.     See Shunfu Li v. Mukasey, 529 F.3d 141, 146 (2d

24   Cir.    2008).      We   review    the   IJ’s   decision   for    abuse    of

25   discretion.      See Maghradze v. Gonzales, 462 F.3d 150, 152–53
                                      2
1    (2d Cir. 2006).        We find no abuse of discretion in the IJ’s

2    conclusion that Olabisi failed to exercise due diligence in

3    moving to rescind.

4           An order of removal entered in absentia “may be rescinded

5    only . . . (i) upon a motion to reopen filed within 180 days

6    after    the    date   of   the   order     of    removal    if    the   alien

7    demonstrates     that    the    failure     to   appear     was    because   of

8    exceptional circumstances . . . or (ii) upon a motion to

9    reopen filed at any time if the alien demonstrates that the

10   alien did not receive notice.”                   8 U.S.C. § 1229a(b)(5).

11   Olabisi’s May 2018 motion was untimely because he filed it 11

12   months after the July 17, 2017, hearing at which he was

13   ordered removed in absentia.           Although equitable tolling may

14   excuse a filing deadline if due diligence is shown, Olabisi

15   conceded that he was aware of the in absentia order by August

16   2017, but did not explain why he waited until May 2018 to

17   file his motion.        See Cekic v. INS, 435 F.3d 167, 170 (2d

18   Cir.    2006)   (holding       that   one   requirement      for    equitable

19   tolling in showing of due diligence).               To the extend Olabisi

20   asserts ineffective assistance of counsel, that claim is

21   unexhausted and not subject to review in this Court because


                                            3
1    he did not raise it in his motion to rescind or on appeal to

2    the BIA.    See Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d

3    104, 123 (2d Cir. 2007); Arango-Aradondo v. INS, 13 F.3d 610,

4    614 (2d Cir. 1994).

5        Absent timely filing or equitable tolling, the only basis

6    for Olabisi’s motion was lack of notice.           Notice is presumed

7    where, as here, the record reflects that a hearing notice was

8    served by mail to the correct address, here the attorney of

9    record.    See 8 U.S.C. § 1229a(b)(5); Alrefae v. Chertoff, 471

10   F.3d 353, 358–59 (2d Cir. 2006); Matter of C-R-C-, 24 I. & N.

11   Dec. 677, 678–79 (B.I.A. 2008).            Olabisi stated there was a

12   miscommunication,        but    provided    no   further      detail    or

13   explanation. Accordingly, the IJ did not abuse his discretion

14   in finding that Olabisi failed to rebut the presumption of

15   notice given the delay in filing the motion to rescind and

16   Olabisi’s    lack   of   evidence    or    explanation   to   rebut    the

17   presumption of notice.         See Matter of M-R-A-, 24 I. & N. Dec.

18   665, 674 (B.I.A. 2008) (providing non-exhaustive list of

19   factors to consider, including noncitizen’s actions upon

20   learning of the in absentia order and whether he exercised

21   due diligence in moving to rescind).


                                         4
1       We lack jurisdiction to review the agency’s “entirely

2   discretionary” decision not to reopen sua sponte.      Ali v.

3   Gonzales, 448 F.3d 515, 518 (2d Cir. 2006).

4       For the foregoing reasons, the petition for review is

5   DENIED.   All pending motions and applications are DENIED and

6   stays VACATED.

7                               FOR THE COURT:
8                               Catherine O’Hagan Wolfe,
9                               Clerk of Court




                                  5